MEIR S GABBAY CERTIFIED PUBLIC ACCOUNTANT 10116 FARRCROFT DR FAIRFAX, VA 22030 CONSENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM To the Board of Directors and the Stockholders nCoat, Inc. I hereby consent to the use of my report dated June 30, 2007 with respect to the August 27, 2006 and August 28, 2005 financial statements of Metallic Ceramic Coatings, Inc. included in Registration Statement Number 333-144524 filed by nCoat, Inc.I also consent to the use of my name and the reference to me in the Experts section of the Registration Statement. Meir S. Gabbay /s/ Meir S Gabbay Farifax, Virginia November 21, 2007
